SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

41
CA 10-02337
PRESENT: SCUDDER, P.J., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


WENDY JOHNSON, DANE V. JOHNSON AND DANIKA V.
JOHNSON, PLAINTIFFS-APPELLANTS,

                    V                                               ORDER

NEW YORK STATE AND LOCAL RETIREMENT SYSTEM,
OFFICE OF NEW YORK STATE COMPTROLLER, THOMAS P.
DINAPOLI, KIMBERLY LEONE-JOHNSON,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANT.
(APPEAL NO. 1.)


HAGERTY & BRADY, BUFFALO (EDWIN P. HUNTER OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

LAW OFFICE OF RALPH C. LORIGO, WEST SENECA (RALPH C. LORIGO OF
COUNSEL), FOR DEFENDANT-RESPONDENT KIMBERLY LEONE-JOHNSON.


     Appeal from an order of the Supreme Court, Erie County (Frank A.
Sedita, Jr., J.), entered October 27, 2010. The order, among other
things, awarded defendant Kimberly Leone-Johnson one-third of decedent
Dan Johnson’s New York State Retirement Plan death benefit.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985).




Entered: March 16, 2012                           Frances E. Cafarell
                                                  Clerk of the Court